Citation Nr: 0027387	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's (widow) claim for entitlement to 
service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1944 to June 
1946 with the recognized guerrillas.

FINDINGS OF FACT


1.  Service connection for the cause of the veteran's death 
was denied in a November 1968 rating decision; no timely 
appeal followed.

2.  Material submitted in support of the widow's application 
to reopen a claim of service connection for the cause of the 
veteran's death since the 1968 RO rating decision consists of 
a December 22, 1997 death certificate, personal statements, 
and copies of hospital reports.  The evidence is not 
cumulative or redundant and must be considered to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1968 RO decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1103 
(1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the widow has submitted 
new and material evidence to reopen her claim of service 
connection for the cause of the veteran's death.  

Pursuant to Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000), under 38 U.S.C.A. § 5108, only the VA has the 
authority to reopen a claim.  Once a denial of a claim has 
become final, it cannot subsequently be reopened unless the 
veteran has presented new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted; evidence that bears directly and 
substantially upon the specific matter under consideration; 
evidence that is neither cumulative nor redundant; and 
evidence that by itself or in connection with that previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  For the limited purpose of determining whether 
to reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for traumatic arthritis and residuals of a 
fracture of the left ankle was initially granted in a rating 
decision dated in June 1949, at which time the RO assigned a 
10 percent evaluation from July 1, 1946.  In an amended 
rating decision dated in December 1949, the RO increased the 
evaluation to 20 percent based on clinical findings from an 
orthopedic examination that revealed a narrowing of the 
joint, exostosis, ankylosis of the left ankle joint, muscular 
atrophy of the left foot, and hypoesthesia.  

In July 1959, the veteran was hospitalized for ankylosis of 
the left ankle with immobility of the four toes.  An interim 
summary revealed the veteran's history of a gunshot wound to 
the left foot, which caused infection and swelling.  A 
surgical procedure was performed and the veteran's left foot 
was immobilized in a plaster cast.  The diagnosis was 
arthritis, traumatic, of the left ankle secondary to gunshot 
wound with marked limitation of motion.  

In a statement dated in March 1961, the widow indicated that 
the veteran had passed away.  The original death certificate 
listed acute gastroenteritis as the leading disease that 
directly led to the veteran's death on February 10, 1961.  
The interval between onset and death was 72 hours.  In June 
1962, the widow's claim for entitlement to service connection 
for cause of the veteran's death was initially denied based 
on a finding that the evidence did not support that the 
veteran's death was due to his service-connected disability.  

In a rating decision dated in November 1968, the RO reopened 
and denied the widow's service connection claim for cause of 
the veteran's death based on a medical certificate dated in 
October 1968 in which the physician diagnosed 
glomerulonephritis and pericarditis with effusion as the 
cause of death.  The physician stated that these diseases 
contributed to the exacerbation of the infection of the left 
foot thereby producing edema, chest pain, and difficulty with 
breathing.  That decision was not appealed.  

Joint affidavits were received in January 1997 in which the 
affiants attested to personal knowledge of the circumstances 
of the veteran's death.  

In November 1997, the widow subsequently submitted duplicates 
of a July 1959 hospital discharge summary previously of 
record.  A certificate of death submitted on December 22, 
1997 lists the immediate cause of death as unknown, the 
antecedent cause of death as unknown, and the underlying 
cause of death as left ankle cut infection with the onset of 
April 13, 1960 and death on November 24, 1960.

The Board has determined that the submission of the December 
22, 1997 death certificate constitutes new and material 
evidence.  In other words, it is evidence that bears directly 
and substantially upon this specific matter, and is not 
cumulative or redundant in nature.  Essentially, the entry on 
the death certificate to the effect that the underlying cause 
of the veteran's death was an infection of the left ankle, 
with onset dated on April 13, 1960, provides a link to the 
veteran's period of hospitalization during 1959 and 1960 for 
treatment of his service-connected left ankle disability.  
This new evidence probably meets the standard of providing " 
a more complete picture of the circumstances surrounding the 
origin of of a veteran's injury or disability" as set forth 
in Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  In 
sum, the newly submitted death certificate, in conjunction 
with evidence previously assembled is material and 
sufficiently significant such that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  


REMAND

In view of the foregoing, the appeal is REMANDED for the 
following action:

The RO should determine whether the claim 
is well grounded.  If the claim is 
determined to be well grounded, then the 
RO should decide the claim on the merits.  
All pertinent law and regulations should 
be considered.  If the widow's claim 
remains denied, she should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the claim.  
Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The widow need take no action unless 
otherwise notified.

The widow has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 



